      Case 4:21-cv-00913-YGR Document 34-1 Filed 04/12/21 Page 1 of 4



 1   MAYER BROWN
     DALE J. GIALI (SBN 150382)
 2   dgiali@mayerbrown.com
     KERI E. BORDERS (SBN 194015)
 3   kborders@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 4   Los Angeles, CA 90071-1503
     Telephone:    (213) 229-9500
 5   Facsimile:    (213) 625-0248

 6   DECHERT LLP
     HOPE FREIWALD (pro hac vice to be filed)
 7   hope.freiwald@dechert.com
     2929 Arch Street,
 8   Philadelphia, PA 19104-2808
     Telephone:     (215) 994-4000
 9   Facsimile:     (215) 994-2222
     MARK CHEFFO (pro hac vice to be filed)
10   mark.cheffo@dechert.com
     1095 Avenue of the Americas,
11   New York, NY, 10036-6797
     Telephone:     (212) 698-3500
12   Facsimile:     (212) 994-3599

13   Attorneys for Defendants PLUM, PBC,
     (erroneously sued as PLUM, INC.) and
14   CAMPBELL SOUP COMPANY

15
                          IN THE UNITED STATES DISTRICT COURT
16
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
17

18   LUDMILA GULKAROV, JANINE                       Case No. 4:21-cv-00913-YGR
     TORRENCE, KELLY MCKEON, and JOSH
19   CRAWFORD, Individually and on Behalf of        Honorable Yvonne Gonzalez Rogers
     All Others Similarly Situated,
20                                                  DECLARATION OF KEELY J. STEWART
                         Plaintiffs,                ISO DEFENDANTS’ MOTION TO
21                                                  TRANSFER VENUE
           v.
22                                                  [Motion to Transfer and [Proposed] Order filed
     PLUM, PBC, and PLUM, INC., Delaware            concurrently herewith]
23   corporations,
                                                    Date: May 18, 2021
24                       Defendants.
                                                    Time: 3:30 p.m.
                                                    Courtroom: 1
25

26

27

28



                                       DECLARATION OF KEELY J. STEWART ISO MOTION TO TRANSFER
      Case 4:21-cv-00913-YGR Document 34-1 Filed 04/12/21 Page 2 of 4



 1   VANESSA MATHIESEN, Individually and on         Case No. 4:21-CV-01763-YGR
     Behalf of All Others Similarly Situated,
 2
                   Plaintiff,
 3
            v.
 4
     PLUM, PBC,
 5
                   Defendant.
 6

 7
     CINDY PEREIRA, on behalf of herself and a      Case No. 4:21-CV-01767-YGR
 8   class of others similarly situated,

 9                 Plaintiff,

10          v.

11   CAMPBELL SOUP COMPANY, and PLUM,
     PBC,
12
                   Defendants.
13

14   AUTUMN ELLISON, Individually and on            Case No. 4:21-CV-02015-YGR
     Behalf of All Others Similarly Situated,
15
                   Plaintiff,
16
            v.
17
     PLUM, PBC, and PLUM,INC., Delaware
18   corporations,
19                 Defendants.
20

21   JESSICA DAVID and HEATHER AGE,                 Case No. 3:21-CV-02059-AGT
     individually, and on behalf of all others
22   similarly situated,

23                 Plaintiff,

24          v.

25   PLUM, PBC.; and DOES 1 through 10,
     inclusive,
26
                   Defendants.
27

28


                                       DECLARATION OF KEELY J. STEWART ISO MOTION TO TRANSFER
                 Case 4:21-cv-00913-YGR Document 34-1 Filed 04/12/21 Page 3 of 4




 1           I, Keely J. Stewart, declare:

 2           1.       I am employed by defendant Campbell Soup Company (“Campbell”) as Assistant

 3   Secretary. I submit this declaration in support of defendants’ motion to transfer certain consumer class

 4   actions to New Jersey federal court. I have personal knowledge of the facts asserted in this declaration

 5   and if called as a witness could competently testify thereto.

 6           2.       I have been employed by Campbell since May 1, 2014. As part of my job duties as Assistant

 7   Secretary, I am responsible for overseeing the corporate governance of Campbell’s subsidiaries. I am

 8   based in Campbell’s corporate headquarters in Camden, New Jersey.

 9           3.       Plum, PBC is an indirect, wholly owned corporate subsidiary of Campbell. Campbell is a

10   New Jersey corporation and Plum, PBC is a Delaware corporation. The principal places of business for

11   Campbell and Plum, PBC is in Camden, New Jersey.

12           4.       Campbell acquired Plum, Inc. in 2013. After the acquisition, Plum, Inc. was converted,

13   pursuant to Delaware corporate law, into a public benefit corporation and renamed Plum, PBC (“Plum”).

14   At the time of the acquisition, Plum maintained offices and its principal place of business in Emeryville,

15   California. Subsequent to the acquisition, Campbell transferred all of Plum’s business operations to

16   Campbell’s corporate headquarters in Camden, New Jersey. The transfer of the entirety of Plum’s business

17   operations to New Jersey was completed in 2018. After that time, Plum’s principal place of business was

18   in Camden, New Jersey, and it maintained no employees, headquarters, offices, or corporate operations in

19   California.

20           5.       Because Plum and Campbell’s corporate operations and employees are based at their

21   headquarters in Camden, New Jersey, any witnesses or documents that may be relevant to this litigation

22   are most likely located in or near Camden, New Jersey.

23           6.       In February 2021, the California Secretary of State had on record a filing on behalf of Plum,

24   Inc. listing Plum Inc.’s address as 1485 Park Avenue, Emeryville, CA 94608. That filing was in error in

25   at least two respects. First, since 2013, the company was called Plum, PBC, not Plum, Inc. Second, as of

26   2018, Plum’s corporate headquarters was located in New Jersey, not California. As detailed above, Plum

27   ceased maintaining an office in California in 2018. On February 22, 2021, shortly after I became aware of

28
                                                            1
                                                                       DECLARATION ISO MOTION TO TRANSFER
                                                                                 CASE NO. 4:21-CV-00193-YGR
     740878921
                 Case 4:21-cv-00913-YGR Document 34-1 Filed 04/12/21 Page 4 of 4




 1   the erroneous filing, a Certificate of Surrender on behalf of Plum, Inc. was filed with the California

 2   Secretary of State. The Certificate of Surrender identified the proper address for Plum’s operations as One

 3   Campbell Place, Camden, New Jersey 08103.

 4           7.       On March 31, 2021, Campbell announced that it will sell Plum to Sun-Maid Growers of

 5   California. That transaction is expected to close in early May 2021.

 6           I declare under penalty of perjury under the laws of the United States that the foregoing is true and

 7   correct.

 8           Executed this 9th day of April at Camden, New Jersey.

 9

10

11
                                                              by:
12                                                                   Keely J. Stewart
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
                                                                      DECLARATION ISO MOTION TO TRANSFER
                                                                                CASE NO. 4:21-CV-00193-YGR
     740878921
